Exhibit 10.3

 

LOGO [g73764image001.gif]

 

Banc of America Leasing & Capital, LLC

  Equipment Security Note Number 17608-70001

 

This Equipment Security Note No. 17608-70001, dated as of July 20, 2007 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Casual Male Retail Group, Inc. (“Borrower”). All capitalized terms used
herein and not defined herein shall have the respective meanings assigned to
such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

  

Serial Number

  

Cost

      See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

         See Exhibit B attached hereto   

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $17,375,631.94, together with interest thereon
as provided herein. This Equipment Note shall be payable by Borrower to Lender
in 48 consecutive monthly, installments of principal and interest (the
“Payments”) commencing on August 20, 2007 (the “Initial Payment”) and continuing
thereafter through and including July 20, 2011 (the “Maturity Date”)
(collectively, the “Equipment Note Term”). Each Payment shall be in the amount
provided below, and due and payable on the same day of the month as the Initial
Payment set forth above in each succeeding payment period (each, a “Payment
Date”) during Equipment Note Term. All interest hereunder shall be calculated on
the basis of a year of 360 days comprised of 12 months of 30 days each. The
final Payment due and payable on the Maturity Date shall in any event be equal
to the entire outstanding and unpaid principal amount of this Equipment Note,
together with all accrued and unpaid interest, charges and other amounts owing
hereunder and under the Master Agreement.

(a)    Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding for any calendar month or portion thereof, at a per annum rate of
interest equal to (i) one and  75/100 percent (1.75%) plus the rate of interest
equal to the “average of interbank offered rates for dollar deposits in the
London Market based on quotations of sixteen (16) major banks” for a term of 30
days as published in the Wall Street Journal under a heading entitled “Money
Rates, London Interbank Offered Rates (LIBOR)” or any future or substitute
heading, on the fifteenth day of the month preceding the Payment Date for the
applicable Payment, or (ii) if less, the highest rate of interest permitted by
applicable law (the “Interest Rate”).

 

Page 1 of 2



--------------------------------------------------------------------------------

(b)    Payment Amount.

The amount of each Payment shall consist of $361,992.33 of principal, plus all
interest accrued at the Interest Rate.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since May 5, 2007;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: CASUAL MALE RETAIL GROUP,
INC. By:   /S/    DAVID R. COURNOYER             By:   /S/    DENNIS R.
HERNREICH        

Printed Name:

Title:

 

David R. Cournoyer

Senior Vice President

   

Printed Name:

Title:

 

Dennis R. Hernreich

Executive Vice President, Chief Financial Officer,

Chief Operating Officer and Treasurer

 

Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 10.3a

Exhibit A to Equipment Security Note No. 17608-70001

 

Location:    555 Turnpike Street, Canton, MA 02021    (Corporate Headquarters)
   DESCRIPTION    MARKETING-MAC Desktop PC’s    MARKETING-MAC Desktop PC’s   
INNOVATIVE-AS400 Redundant Power Supplies    ATRION-CISCO Router    ATLANTIC
TECH-ECOMETRY HP 3000 Computer System    SERVER CONSOLIDATION - HP Servers   
NETWORKED INFO-CISCO Core Switch    EAST COAST TELECOM-Voice Mail System    PC
MALL-PRODUCT SOURCING SYS - HP Servers    PC MALL/INTERN’L COMP- HP Servers   
PC EQUIPMENT - HW    PC EQUIPMENT - HW Location:    555 Turnpike Street, Canton,
MA 02021    (Warehouse)    CONVEYCO PROJECT - Automated Sortation System   
SPARE PARTS & TOTES FOR SORTERS    CONVEYCO TECH - CONVEYOR    FORKLIFTS    TED
THORSEN-LADDER TRUCKS    CONVEYCO - Double-deck shelving picking mezzanine   
CONVEYCO-CAT EXPANSION PROJ    CHISWICK-WORKBENCH CATALOG EXPANS   
CONVEYCO-MEZZANINE LINES    CONVEYCO-PALLET GATES Location:    In all of a
portion of the Store Locations as set forth on Exhibit B attached hereto   
MEGAPATH DSL INSTALLS    POS/CRM HW - POS Registers    NSB-Register Signature
Capture Devices    STORE PRINTER REPLACEMENTS    PLAY-MUSIC SYSTEM    XL SIGNAGE
   INTERIOR REBRANDING

 

Casual Male Retail Group, Inc. /S/ DENNIS R. HERNREICH

By: DENNIS R. HERNREICH

Title: EVP,COO,CFO



--------------------------------------------------------------------------------

Exhibit 10.3b

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70001

 

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE

ROCHESTER BIG & TALL

               5000    SAN FRANCISCO, CA       700 MISSION STREET       SAN
FRANCISCO, CA    94103 5001    SAN JOSE, CA       319 S. WINCHESTER BLVD      
SAN JOSE, CA    5003    FRESNO, CA    GALLERY PLAZA SHOPPING CENTER    350 E.
SHAW AVENUE       FRESNO, CA    93710 5005    SAN MATEO, CA       3580-3590 EL
CAMINO REAL       SAN MATEO, CA    5008    BEVERLY HILLS, CA       9737
WILLSHIRE BLVD., SUITE 100-E       BEVERLY HILLS, CA    5011    CHICAGO, IL   
   840 N. MICHIGAN AVENUE       CHICAGO, IL    5012    BOSTON, MA       339
BOYLSTON STREET       BOSTON, MA    02116 5013    NEW YORK, NY       1301 AVENUE
OF THE AMERICAS       NEW YORK, NY    5014    DALLAS, TX       11661 PRESTON
FOREST VILLAGE RD. STE 101       DALLAS, TX    5015    ATLANTA, GA       3157
PEACHTREE ROAD       ATLANTA, GA    5016    WASHINGTON, DC       1101
CONNECTICUT AVENUE NW       WASHINGTON, DC    5017    DETROIT, MI    LATHRUP
VILLAGE SHOPPING CTR.    26300 SOUTHFIELD ROAD       DETROIT, MI    5018   
LONDON, UK       90 BROMPTON ROAD       LONDON, UK    SW3 1ER 5020    HOUSTON,
TX    UPTOWN COLLECTION    5393-A WESTHEIMER       HOUSTON, TX    77056 5022   
COSTA MESA, CA       901-H SOUTH COAST DRIVE       COSTA MESA, CA    5023   
DENVER, CO       2770 E. 2ND AVENUE       DENVER, CO    80206 5025    MIAMI, FL
   LOEHMANN’S FASHION ISLAND    BISCAYNE (US1) & NE 187TH STREET       MIAMI, FL
   5026    LAS VEGAS, NV       3910 S. MARYLAND PARKWAY       LAS VEGAS, NV   
89119 5027    PHOENIX, AZ       3240 EAST CAMELBACK ROAD       PHOENIX, AZ   
85018 5028    SEATTLE, WA       1801 5TH AVENUE       SEATTLE, WA    5029   
MANHASSET, NY       1625 NORTHERN BOULEVARD       MANHASSET, NY    11030 5031   
NATICK, MA       1400 WORCESTER STREET       NATICK, MA    01760 5088    SAN
FRANCISCO, CA       625 HOWARD STREET       SAN FRANCISCO, CA    5101    WALNUT
CREEK, CA       1337 NORTH MAIN STREET       WALNUT CREEK, CA    5102   
SACRAMENTO, CA       1740 ARDEN WAY    SUITE 2    SACRAMENTO, CA    5103    BOCA
RATON, FL    TOWNE PLAZA    2301 GLADES ROAD, BAY 700       BOCA RATON, FL   
33431 5395    SAN FRANCISCO, CA -OFFICE       625 HOWARD STREET       SAN
FRANCISCO, CA -OFFICE    5401    CENTRAL VALLEY, NY    WOODBURY COMMON PREMIUM
OUTLET    202 RED APPLE COURT       CENTRAL VALLEY, NY    10917

CASUAL MALE XL

               9052    OMAHA, NE    CLOCKTOWER SC    605 NORTH 98TH STREET      
OMAHA, NE    68114 9053    OVERLAND PARK, KS       8721 METCALF AVENUE      
OVERLAND PARK, KS    66212 9054    VERNON HILLS, IL       445 EAST TOWNLINE ROAD
      VERNON HILLS, IL    60061 9055    COLUMBUS, OH    KENNY CENTRE    1113
KENNY CENTRE       COLUMBUS, OH    43220 9056    MEMPHIS, TN    EASTGATE SC   
847 S. WHITE STATION ROAD       MEMPHIS, TN    38117 9058    RICHMOND HEIGHTS,
MO       1026 SOUTH BRENTWOOD BLVD.       RICHMOND HEIGHTS, MO    63117 9059   
SOUTHFIELD, MI       25000 SOUTHFIELD ROAD       SOUTHFIELD, MI    48075 9060   
ALLEN PARK, MI    FAIRLANE GREEN SHOPPING CENTER    3480 FAIRLANE DRIVE      
ALLEN PARK, MI    48101 9063    NOVI (DETROIT), MI    NOVI TOWN CENTER    43115
CRESCENT BLVD.       NOVI (DETROIT), MI    48375 9064    STERLING HEIGHTS, MI   
   13967 LAKESIDE CIRCLE       STERLING HEIGHTS, MI    48313 9066    TOTOWA, NJ
      540 US HIGHWAY 46       TOTOWA, NJ    07512 9067    MENLO PARK, NJ      
236 LAFAYETTE AVENUE       MENLO PARK, NJ    08837 9068    TAMPA, FL    SHOPPES
OF CARROLLWOOD    14354 N. DALE MABRY HIGHWAY       TAMPA, FL    33618 9069   
ORLANDO, FL    SKYVIEW PLAZA    7939 S. ORANGE BLOSSOM TRAIL       ORLANDO, FL
   32809 9070    ROCKVILLE, MD       11503A ROCKVILLE PIKE       ROCKVILLE, MD
   20852 9071    MESA, AZ    POCA FIESTA    1110 W. SOUTHERN AVE., #A18      
MESA, AZ    85210 9072    MESQUITE, TX    MESQUITE CROSSING    1725 NORTH TOWN
EAST BLVD., SUITE 205       MESQUITE, TX    75150 9073    PLANO, TX    COLLIN
CREEK CROSSING    1025 N. CENTRAL EXPRESSWAY       PLANO, TX    75075 9074   
HOUSTON, TX    I-10 GESSNER PLACE    1005 GESSNER       HOUSTON, TX    77055

 

Page 1 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9075    HOUSTON, TX    SHARPSTOWN PLAZA    7115 SOUTHWEST FREEWAY   
   HOUSTON, TX    77074 9076    ARLINGTON, TX    ARLINGTON TOWNE CENTER    4100
S. COOPER STREET       ARLINGTON, TX    76015 9080    ESCONDIDO, CA    PLAZA LAS
PALMAS    1004 WEST VALLEY PARKWAY #23       ESCONDIDO, CA    92025 9081   
GLENDALE, CA       340 N. GLENDALE AVENUE, #340       GLENDALE, CA    91206 9082
   NORTHRIDGE, CA    NORDHOFF PLAZA    19422 NORDHOFF STREET       NORTHRIDGE,
CA    91324 9083    SAN ANTONIO, TX    HUEBNER OAKS SC    11075 IH-10 WEST SUITE
302       SAN ANTONIO, TX    78230 9084    COLUMBIA, MD    THE MALL IN COLUMBIA
   10300 LITTLE PATUXENT PKWY, SPACE #1870       COLUMBIA, MD    21044 9102   
EAST HAVEN, CT       96 FRONTAGE ROAD       EAST HAVEN, CT    06512- 9103   
FAIRFIELD, CT    FAIRFIELD WOODS PLAZA    2367 BLACK ROCK TURNPIKE      
FAIRFIELD, CT    06825- 9105    WARWICK, RI       800 BALD HILL ROAD      
WARWICK, RI    02893 9106    ALEXANDRIA, VA    PLAZA AT LANDMARK    6222 LITTLE
RIVER TURNPIKE       ALEXANDRIA, VA    22312- 9108    LATHRUP VILLAGE, MI   
LATHRUP VILLAGE SHOPPING CTR.    26740 SOUTHFIELD ROAD       LATHRUP VILLAGE, MI
   48076- 9112    NORTH DARTMOUTH, MA    K MART SHOPPING CENTER    FAUNCE CORNER
ROAD       NORTH DARTMOUTH, MA    02747- 9114    OKLAHOMA CITY, OK    WALNUT
SQUARE SHOPPING CENTER    2209 S.W. 74TH ST., SUITE 318       OKLAHOMA CITY, OK
   73159- 9117    TYNGSBORO, MA    TJ MAXX PLAZA    440 MIDDLESEX ROAD      
TYNGSBORO, MA    01879-1021 9119    HOMETOWN, IL    FOUR CITIES PLAZA    8735
SOUTH CICERO AVE       HOMETOWN, IL    60456-1018 9120    OAKBROOK TERRACE, IL
   JRC PLAZA WEST    17 W. 480 22ND ST.       OAKBROOK TERRACE, IL    60181 9121
   PHILADELPHIA, PA       2715 S. FRONT STREET #6       PHILADELPHIA, PA   
19148- 9123    HAMPTON, VA    RIVERDALE CENTER SHOPPING CEN.    1044 W. MERCURY
BLVD.       HAMPTON, VA    23666- 9124    WETHERSFIELD, CT       1138 SILAS
DEANE HIGHWAY       WETHERSFIELD, CT    16109- 9127    GREENWOOD, IN   
GREENWOOD SHOPPES SHOPPING CTR    884 NORTH U.S. 31       GREENWOOD, IN   
46142- 9131    TONAWANDA, NY    MARVIN GARDENS PLAZA    1228-1230 NIAGARA FALLS
BLVD.       TONAWANDA, NY    14150- 9133    CHARLOTTE, NC       5030 EAST
INDEPENDENCE BLVD       CHARLOTTE, NC    28212 9137    COLUMBIA, SC    THE
OUTLET POINT    125 OUTLET POINT BLVD       COLUMBIA, SC    29210- 9139   
CHARLESTON, SC    NORTH RIVERS MARKET SUITE 1440    7800 RIVERS AVENUE   
SUITE 1440    CHARLESTON, SC    29406-4016 9142    HANOVER, MA    HANOVER
SHOPPING CENTER    1410 WASHINGTON STREET       HANOVER, MA    02339- 9144   
WEST SPRINGFIELD, MA    CENTURY PLAZA    223-227 MEMORIAL AVENUE       WEST
SPRINGFIELD, MA    01089- 9149    ALBANY, NY    WOLF ROAD SHOPPERS PARK    110
WOLF ROAD       ALBANY, NY    12205- 9155    OKLAHOMA CITY, OK    PENN SQUARE   
3617 NORTHWEST EXPRESSWAY       OKLAHOMA CITY, OK    73132- 9157    NASHVILLE,
TN    RIVERGATE SQUARE    1596 GALLATIN PIKE NORTH       NASHVILLE, TN    37115-
9160    DEDHAM, MA*       735 PROVIDENCE HIGHWAY       DEDHAM, MA*    02026-
9161    SAUGUS, MA       87 BROADWAY       SAUGUS, MA    01906- 9165    IRVING,
TX    GRANDE SHOPPING CENTER    2608 NORTH BELTLINE ROAD       IRVING, TX   
75062- 9168    GROTON, CT    GROTON FASHION PLAZA    984 POQUONNOCK RD., ROUTE
12       GROTON, CT    06340- 9171    MERRILLVILLE, IN    THE CROSSINGS AT
HOBART, IN    2217A EAST 80TH AVENUE       MERRILLVILLE, IN    46410- 9172   
ORLANDO, FL    SHOPPES OF INTERNATIONALE PL    5728 INTERNATIONAL DR.      
ORLANDO, FL    32819 9174    HENRIETTA, NY    SOUTHTOWN PLAZA    3333 WEST
HENRIETTA ROAD       HENRIETTA, NY    14623 9175    MILFORD, CT       1501
BOSTON POST ROAD       MILFORD, CT    06460 9176    GREENSBORO, NC    ED KELLY
PLAZA    3806-A HIGH POINT RD., SPACE G       GREENSBORO, NC    27407- 9177   
INDIANAPOLIS, IN    LAFAYETTE SHOPPES    4664 WEST 38TH STREET      
INDIANAPOLIS, IN    46254- 9178    NORFOLK, VA    VIRGINIA BEACH BLVD SHOPPES   
6109 E. VIRGINIA BEACH BLVD., SUITE C       NORFOLK, VA    23502- 9180   
PARAMUS, NJ*       443 ROUTE 17 SOUTH       PARAMUS, NJ*    07652- 9181   
BALTIMORE, MD    MONTGOMERY WARD PLAZA    6217 BALTIMORE NATIONAL PIKE      
BALTIMORE, MD    21228- 9182    NORRIDGE, IL    GAP SHOPPING CENTER    4151 NO.
HARLEM AVE.       NORRIDGE, IL    60656- 9183    NILES, IL       9517 NO.
MILWAUKEE AVE.       NILES, IL    60714 9184    REDFORD TOWNSHIP, MI       9189
TELEGRAPH ROAD       REDFORD TOWNSHIP, MI    48239- 9185    MEDFORD, MA   
FELLSWAY SHOPPING PLAZA    686 FELLS WAY       MEDFORD, MA    02155- 9186   
UNION, NJ       2456 U.S. HIGHWAY 22       UNION, NJ    07083- 9187   
ROSEVILLE, MN    ROSEWOOD SC    2195B SNELLING AVENUE SOUTH       ROSEVILLE, MN
   55113 9190    GREENFIELD, WI    KOPP SHOPPING CENTER    4751 SOUTH 76TH
STREET       GREENFIELD, WI    53220- 9191    SALEM, NH       346 SO. BROADWAY
      SALEM, NH    03079- 9193    CENTEREACH, NY       2049 MIDDLE COUNTRY RD.
      CENTEREACH, NY    11720- 9194    BROOKFIELD, WI    BROWNSTONES SHOPPING
CENTER    17430-17680 W. BLUEMOUND ROAD, #11       BROOKFIELD, WI    53005 9195
   ST. ANN, MO       3535 N. LINDBERGH AVE.       ST. ANN, MO    63074-

 

Page 2 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9196    MAPLEWOOD, MN    TOWN CENTER OF MAPLEWOOD    1845 COUNTY
ROAD D       MAPLEWOOD, MN    55109- 9197    BURLINGTON, MA    BURLINGTON CROSS
ROADS    34 CAMBRIDGE STREET, SPACE #9       BURLINGTON, MA    01803- 9199   
TOMS RIVER, NJ    BEY LEA PLAZA    HOOPER AVENUE       TOMS RIVER, NJ    08753
9200    CHICAGO, IL    ADDISON MALL    2949 WEST ADDISON STREET       CHICAGO,
IL    60618- 9201    RICHFIELD, MN    RICHFIELD SHOPPES SOUTH    6601 NICOLLET
AVENUE SOUTH       RICHFIELD, MN    55423- 9204    NANUET, NY    ROCKLAND
SHOPPING CENTER    23 ROCKLAND CENTER       NANUET, NY    10954- 9205   
MISHAWAKA, IN    INDIAN RIDGE PLAZA    5776 GRAPE ROAD       MISHAWAKA, IN   
46545- 9206    WESTLAND, MI    WESTWAY PLAZA    35592 WEST WARREN ROAD      
WESTLAND, MI    48185- 9207    YONKERS, NY       2369 CENTRAL PARK AVENUE      
YONKERS, NY    10710- 9208    ANN ARBOR, MI       3576 WASHTENAW AVE., SUITE B
      ANN ARBOR, MI    48104- 9209    PONTIAC, MI       9 NORTH TELEGRAPH ROAD
      PONTIAC, MI    48328 9210    EVERGREEN PARK, IL    EVERGREEN PARK COMMONS
   2637 WEST 95TH STREET       EVERGREEN PARK, IL    60642- 9211    BROOKLYN, NY
      2435 FLATBUSH AVENUE       BROOKLYN, NY    11234- 9213    LANGHORNE, PA   
OUTLET AT OXFORD VALLEY    EAST LINCOLN HWY, U.S. RTE. 1       LANGHORNE, PA   
19047- 9214    MADISON HEIGHTS, MI    MADISON SHOPPING CENTER    100 WEST 12
MILE ROAD       MADISON HEIGHTS, MI    48071-2416 9217    COLUMBUS, OH    SANCUS
RETAIL CENTER    1154 POLARIS PARKWAY       COLUMBUS, OH    43240 9220    NORTH
OLMSTEAD, OH       25180 LORAIN ROAD       NORTH OLMSTEAD, OH    44070 9221   
ANTIOCH, TN       5295 HICKORY HOLLOW PARKWAY       ANTIOCH, TN    37013 9223   
WICHITA, KS    EASTGATE PLAZA    8303 EAST KELLOGG DRIVE       WICHITA, KS   
67207 9224    SAGINAW, MI       4434 BAY ROAD       SAGINAW, MI    48603 9225   
GLEN BURNIE, MD    CHESAPEAKE SQ. SHOPPING CTR.    6710 GOVERNOR RITCHIE HIGHWAY
      GLEN BURNIE, MD    21061-2319 9227    SOUTHGATE, MI       18700 EUREKA
ROAD       SOUTHGATE, MI    48195- 9229    LINCOLN, NE    REDWING PLAZA    101
SOUTH 48TH STREET    SUITE 4    LINCOLN, NE    68510- 9232    CANTON, OH   
BELDEN WHIPPLE CENTER    5106 - 5108 WHIPPLE N.W.       CANTON, OH    44718-
9235    FLINT, MI       G4365 MILLER ROAD       FLINT, MI    48507- 9236   
SPRINGFIELD TOWNSHIP, PA       220 BALTIMORE PIKE       SPRINGFIELD TOWNSHIP, PA
   19064 9237    COLUMBUS, OH    EASTLAND SHOPPING CENTER    2577 SO. HAMILTON
ROAD       COLUMBUS, OH    43232- 9241    GREENBELT, MD    GREENWAY CENTER   
7565 GREENBELT RD.       GREENBELT, MD    20770 9247    WEST ST. PAUL, MN      
1733 S. ROBERTS STREET       WEST ST. PAUL, MN    55118- 9250    FAIRVIEW
HEIGHTS, IL    LINCOLN HIGHWAY    319 LINCOLN HWY.       FAIRVIEW HEIGHTS, IL   
62208 9252    OMAHA, NE    CROSSROADS PLAZA SC    76TH & DODGE       OMAHA, NE
   68114 9254    JOLIET, IL    LARKIN AVENUE    1359 N. LARKIN ST.       JOLIET,
IL    60435 9256    LAWRENCE TOWNSHIP, NJ       3256 BRUNSWICK PIKE - ROUTE 1   
   LAWRENCE TOWNSHIP, NJ    08648 9257    NORTH RANDALL, OH       4755
NORTHFIELD ROAD       NORTH RANDALL, OH    44128- 9258    TOLEDO, OH    MONROE
STREET PLAZA    5212 MONROE STREET       TOLEDO, OH    43623 9260    ERIE, PA   
MILLCREEK SQUARE    7 MILLCREEK SQUARE       ERIE, PA    16565- 9267   
INDIANAPOLIS, IN    WASHINGTON SHOPPES    10027 E. WASHINGTON STREET      
INDIANAPOLIS, IN    46229- 9270    BLOOMINGTON, IL    LAKEWOOD PLAZA    1407 N.
VETERAN’S PARKWAY       BLOOMINGTON, IL    61704- 9271    MATTESON, IL    ROSE
PLAZA    4744 W. LINCOLN HWY.       MATTESON, IL    60443 9273    GRAND RAPIDS,
MI    EAST PARIS SHOPPES    3931 28TH STREET S.E.       GRAND RAPIDS, MI   
49512 9274    SPRINGFIELD, IL       2450 WABASH SPACE 101       SPRINGFIELD, IL
   62704 9278    RICHMOND, VA       11003 MIDLOTHIAN TURNPIKE       RICHMOND, VA
   23235 9280    PITTSBURGH, PA       4700 MCKNIGHT ROAD       PITTSBURGH, PA   
15237 9286    HAMDEN, CT    PARKWAY PLAZA II    1819 DIXWELL AVENUE      
HAMDEN, CT    06514 9291    WILMINGTON, NC    UNIVERSITY COMMONS SHOP CENTER   
351 S. COLLEGE RD, SPACE D-19       WILMINGTON, NC    28403-1617 9292   
POUGHKEEPSIE, NY    SOUTH ROAD SQUARE    804 SOUTH ROAD SQUARE      
POUGHKEEPSIE, NY    12601- 9293    AKRON, OH    CHAPEL HILL SQUARE    1950
BUCHOLZER BLVD.       AKRON, OH    44310 9298    DOVER, DE    ROUTE 13 AT DOVER
DOWNS    1037 N. DUPONT HWY.       DOVER, DE    19901 9299    BLAINE, MN   
NORTHCOURT COMMONS #13    670 COUNTY ROAD 10 NE       BLAINE, MN    55432- 9302
   LITTLE ROCK, AR       1216 S. UNIVERSITY AVENUE       LITTLE ROCK, AR   
72204- 9306    WILKES BARRE, PA    TRIANGLE PLAZA    677 H. KIDDER STREET      
WILKES BARRE, PA    18702 9309    DES MOINES, IA    UNIVERSITY PARK    8801
UNIVERSITY AVENUE       DES MOINES, IA    50325 9311    MONROEVILLE, PA      
3832 WILLIAM PENN HWY.       MONROEVILLE, PA    15146- 9312    DANBURY, CT   
PATHMARK SHOPPING CENTER    100 NEWTON-DANBURY ROAD       DANBURY, CT    06810

 

Page 3 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9319    SIOUX FALLS, SD    GREENWAY MINI MALL    3500 W 41ST STREET
      SIOUX FALLS, SD    57106- 9324    FARGO, ND    T.J. MAXX CENTER    4340
13TH AVE. SW       FARGO, ND    58103- 9326    MELROSE PARK, IL    WINSTON PLAZA
SHOPPING CENTER    1254 NORTH AVENUE       MELROSE PARK, IL    60160-1012 9327
   ROSEVILLE, MI       30160 GRATIOT AVENUE       ROSEVILLE, MI    48066- 9330
   CARLE PLACE, NY       160 GLEN COVE ROAD UNIT #1       CARLE PLACE, NY   
11514- 9331    ST. LOUIS, MO       7328 S. LINDBERGH BLVD.       ST. LOUIS, MO
   63125- 9333    ST. PETERS, MO       4083 VETERANS MEMORIAL PKWY       ST.
PETERS, MO    63376 9334    LANSING, IL    THE LANDINGS OF LANSING    16819
TORRENCE AVENUE       LANSING, IL    60438- 9336    SOUTH PORTLAND, ME       220
MAIN MALL ROAD       SOUTH PORTLAND, ME    04106- 9339    PATCHOGUE, NY      
449-56 SUNRISE HWY. BLDG. K       PATCHOGUE, NY    11772- 9340    DISTRICT
HEIGHTS, MD    PENN STATION SHOPPING CENTER    5736 SILVER HILL RD.      
DISTRICT HEIGHTS, MD    20747- 9343    PITTSBURGH, PA    ROBINSON COURT    6528
STEUBENVILLE PIKE       PITTSBURGH, PA    15205 9345    RIVERTON, NJ   
CINNAMINSON SHOPPING CENTER    CINNAMINSON AVE. & U.S. RT.130       RIVERTON, NJ
   08077- 9347    TULSA, OK       8228 E. 61ST ST., SUITE 101       TULSA, OK   
74133- 9348    YORK, PA    MAPLE VILLAGE II    970 LOUCKS RD.       YORK, PA   
17404 9349    EVANSVILLE, IN    EASTLAND SHOPPES SHOPPING CTR    1530 N. GREEN
RIVER ROAD - BLDG. A       EVANSVILLE, IN    47715 9351    CHATTANOOGA, TN   
BRAINARD PARK    5799 BRAINARD ROAD       CHATTANOOGA, TN    37411- 9354   
BATTLE CREEK, MI    MINGES BROOK MALL    5568 BECKLEY ROAD       BATTLE CREEK,
MI    49015- 9356    HOUSTON, TX       6898 SOUTHWEST FREEWAY       HOUSTON, TX
   77074- 9360    LANSING, MI    DELTA CENTER    5849 W. SAGINAW HWY.      
LANSING, MI    48917- 9361    FORT WAYNE, IN    COLISEUM SHOPPES    501 COLISEUM
BLVD. EAST       FORT WAYNE, IN    46805- 9363    BROOKLYN, NY       527 86TH
STREET       BROOKLYN, NY    11209- 9365    HOUSTON, TX    THE COMMONS AT
WILLOWBROOK    7592 FM 1960 WEST       HOUSTON, TX    77070 9366    HURST, TX   
NORTHEAST SHOPPING CENTER    8704A AIRPORT FREEWAY       HURST, TX    76053-
9367    MASSAPEQUA, NY       5060A SUNRISE HWY.       MASSAPEQUA, NY    11762-
9368    COLUMBUS, OH    WEST BROAD CENTER    3659 W. BROAD STREET      
COLUMBUS, OH    43228 9370    NORTH RIVERSIDE, IL    NORTH RIVERSIDE PLAZA   
7341 25TH STREET       NORTH RIVERSIDE, IL    60546- 9371    DEPTFORD, NJ   
DEPTFORD CROSSING SHOPPING CTR    CLEMENTS BRIDGE/ALMONESSON RD       DEPTFORD,
NJ    60546 9374    BRONX, NY    BAY PLAZA SHOPPING CENTER    2094 BARTOW AVE.
SPACE #2       BRONX, NY    10475- 9375    SPRINGDALE, OH    CASSINELLI SQUARE
   129 E. KEMPER ROAD       SPRINGDALE, OH    45246- 9376    CINCINNATI, OH   
KENWOOD CENTER    7324 KENWOOD ROAD       CINCINNATI, OH    45236 9377   
INDIANAPOLIS, IN    CASTLETON SHOPPES    6024 EAST 82ND STREET      
INDIANAPOLIS, IN    46250- 9378    BROWN DEER , WI       7817 W. BROWN DEER ROAD
      BROWN DEER , WI    53223- 9379    SHREWSBURY, MA    WHITE CITY EAST
SHOPPING CTR.    112 BOSTON TURNPIKE       SHREWSBURY, MA    01545 9380   
WALDORF, MD    CONVENIENCE CENTER    3376 CRAIN HIGHWAY (ROUTE 301)      
WALDORF, MD    20603 9381    LOUISVILLE, KY       7635 SHELBYVILLE ROAD      
LOUISVILLE, KY    40222 9383    PHILADELPHIA, PA    ROOSEVELT MALL    2375
COTTMAN AVE.       PHILADELPHIA, PA    19149- 9384    MIAMISBURG, OH       7924
SPRINGBORO PIKE       MIAMISBURG, OH    45342- 9387    BOARDMAN, OH       926
BOARDMAN-POLAND RD.       BOARDMAN, OH    44512- 9388    STATEN ISLAND, NY   
HEARTLAND SHOPPING PLAZA    2295 RICHMOND AVE.       STATEN ISLAND, NY    10314-
9390    DALLAS, TX    RED BIRD TOWERS    3209 W. CAMP WISDOM ROAD       DALLAS,
TX    75237-2052 9391    WILMINGTON, DE       3924 KIRKWOOD HWY.      
WILMINGTON, DE    19808- 9393    AMARILLO, TX    WOLFIN SQUARE    2217 I-40 WEST
      AMARILLO, TX    79109- 9395    MENTOR, OH       7619 MENTOR AVENUE      
MENTOR, OH    44060- 9396    KING OF PRUSSIA, PA       445 W. DEKALB PIKE - RTE.
202       KING OF PRUSSIA, PA    19406- 9397    HOUSTON, TX    WOOD FOREST
SHOPPING CENTER    10911 EAST FREEWAY       HOUSTON, TX    77029- 9400   
SECAUCUS, NJ    THE MALL AT MILL CREEK    ROUTE 3       SECAUCUS, NJ    07094-
9401    JOHNSON CITY, NY       310 REYNOLDS ROAD SUITE A       JOHNSON CITY, NY
   13790 9402    SELMA, TX    THE FORUM AT OLYMPIA    8251 AGORA PARKWAY, SUITE
101       SELMA, TX    78154 9403    HOUSTON, TX    HUMBLEWOOD SHOPPING CENTER
   19723 EASTEX FREEWAY    HIGHWAY 59    HOUSTON, TX    77338- 9404    LUBBOCK,
TX       4408 50TH STREET       LUBBOCK, TX    79414- 9405    KNOXVILLE, TN   
   7834 KINGSTON PIKE       KNOXVILLE, TN    37919- 9406    PEORIA, IL      
3526-3528 N. UNIVERSITY AVE.       PEORIA, IL    61604 9407    PINEVILLE, NC   
THE CENTRUM    10610-D CENTRUM PARKWAY       PINEVILLE, NC    28134-

 

Page 4 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9408    FAIRFAX, VA    GREENBRIAR TOWN CENTER    13061 LEE JACKSON
MEMORIAL HWY       FAIRFAX, VA    22030- 9409    BURNSVILLE, MN    BURNSHAVEN
STRIP CENTER    712 W. COUNTY ROAD #42       BURNSVILLE, MN    55337- 9411   
PHILADELPHIA, PA    CITY LINE CENTRE    4500 CITY LINE AVE., BLDG. A      
PHILADELPHIA, PA    19131- 9412    FRAMINGHAM, MA    PARK PLAZA    150 WORCESTER
ROAD       FRAMINGHAM, MA    01701- 9413    SAN ANTONIO, TX       7334 SAN PEDRO
BLVD.       SAN ANTONIO, TX    78216 9414    ALBUQUERQUE, NM       6601 MENUAL
N.E.       ALBUQUERQUE, NM    87110 9415    VALLEY STREAM, NY       320 W.
SUNRISE HWY.       VALLEY STREAM, NY    11581- 9416    BROOKLYN, NY    PENN
PLAZA SHOPPING CENTER    1110 PENNSYLVANIA AVENUE       BROOKLYN, NY    11207
9417    CORPUS CHRISTI, TX    SOUTH POINT RETAIL CENTER    5118-C STAPLES STREET
      CORPUS CHRISTI, TX    78411- 9419    LAREDO, TX    RIO NORTE SHOPPING
CENTER    5504 SAN BERNADO AVE. STE. 100       LAREDO, TX    78041- 9420   
BALTIMORE, MD    EASTPOINT MALL    7839 EASTPOINT MALL       BALTIMORE, MD   
21224 9421    FORT WORTH, TX       4613 S. HULEN STREET       FORT WORTH, TX   
76132 9422    DALLAS, TX    PRESTON VALLEY VIEW S.C.    13398 PRESTON ROAD      
DALLAS, TX    75240- 9424    HARRISBURG, PA       4425 JONESTOWN ROAD      
HARRISBURG, PA    17109 9426    WARREN, MI       1961 E. EIGHT MILE ROAD      
WARREN, MI    48091- 9428    GRAND CHUTE    T.J. MAXX PLAZA    708 N. CASALOM
DR., STE. 10       GRAND CHUTE    54915- 9429    EL PASO, TX    MISSION PLAZA   
1111 HAWKINS BLVD.       EL PASO, TX    79925- 9430    GREENBURGH, NY       350
TARRYTOWN ROAD RTE 119       GREENBURGH, NY    10607- 9431    MONTGOMERY, AL   
   3984 EASTERN BLVD.       MONTGOMERY, AL    36116 9432    ORANGE PARK, FL   
ORANGE PARK (JACKSONVILLE)    62 - 74 BLANDING BLVD.       ORANGE PARK, FL   
32073 9433    JACKSONVILLE, FL    REGENCY POINTE S.C.    9402 ARLINGTON
EXPRESSWAY       JACKSONVILLE, FL    32225- 9434    NORTH MIAMI, FL    THE
PROMENADE SHOPS AT 163RD    1755 NE 163RD STREET       NORTH MIAMI, FL    33162
9435    STONE MOUNTAIN, GA    STONE MOUNTAIN SQUARE    5370 US HWY 78, SUITE 5
      STONE MOUNTAIN, GA    30087- 9440    LINDEN, NJ    LINDEN SHOPPING CENTER
   1601 WEST EDGAR RD/       LINDEN, NJ    07036 9441    VICTOR, NY   
COBBLESTONE COURT    170 COBBLESTONE COURT DRIVE       VICTOR, NY    14564 9442
   S BURLINGTON, VT    STAPLES PLAZA    861 WILLISTON ROAD       S BURLINGTON,
VT    05403 9443    DENVER, CO    BOWLES CROSSING SHOPPING CTR.    5656 BOWLES
CROSSING       DENVER, CO    80123 9444    SCRANTON, PA    BAYSHORE SHOPPING
CENTER    RTE. 6 SCRANTON-CARBONDALE HWY       SCRANTON, PA    18505 9445   
BAYSHORE L.I., NY    BAYSHORE SHOPPING CENTER    1757 SUNRISE HWY.      
BAYSHORE L.I., NY    11706- 9447    CHERRY HILL, NJ       216 HADDONFIELD ROAD
      CHERRY HILL, NJ    08002 9449    MANASSAS, VA    MANASSAS MALL   
8372-8374 SUDLEY ROAD       MANASSAS, VA    22109 9451    SCHAUMBURG, IL   
WOODFIELD VILLAGE GREEN S.C.    1400 GOLF ROAD       SCHAUMBURG, IL    60173-
9453    EATONTOWN, NJ       49 ROUTE 36 WEST       EATONTOWN, NJ    07724 9454
   WHITEHALL, PA       2367 MACARTHUR ROAD       WHITEHALL, PA    18052- 9455   
PORT HURON, MI    HORIZON OUTLET CENTER    1661 RANGE ROAD, SPACE B80       PORT
HURON, MI    48074- 9456    CHEEKTOWAGA, NY       2130 WALDEN AVENUE      
CHEEKTOWAGA, NY    14225 9457    DULUTH, MN    STONE RIDGE SHOPPING CENTER   
913 W. CENTRAL ENTRANCE       DULUTH, MN    55811- 9458    LEDGEWOOD, NJ      
288 RTE. 10 W       LEDGEWOOD, NJ    07876 9460    RICHMOND, VA       7111 W.
BROAD STREET       RICHMOND, VA    23294 9461    E. BRUNSWICK, NJ       326 RTE.
18       E. BRUNSWICK, NJ    08816 9464    IRONDEQUOIT, NY    TOPS PLAZA   
RIDGE ROAD EAST       IRONDEQUOIT, NY    14621 9465    MANSFIELD, OH       695
NO. LEXINGTON-SPRINGMILL       MANSFIELD, OH    44906- 9466    LAFAYETTE, IN   
   2128 SAGAMORE PKWY. SOUTH       LAFAYETTE, IN    47905 9468    GREEN BAY, WI
   UNITED CENTER    2300 SOUTH ONEIDA       GREEN BAY, WI    54304 9469   
MIDLAND, TX       4410 N. MIDKIFF ROAD    SUITE b-1    MIDLAND, TX    79705-
9470    LOUISVILLE, KY    BROWNFIELD SQ. SHOPPING CENTER    4815 OUTER LOOP
BROWNSVILLE SQUARE       LOUISVILLE, KY    40219 9471    LAFAYETTE, LA   
AMBASSADOR ROW SHOPPING CENTER    3501 AMBASSADOR CAFFERY       LAFAYETTE, LA   
70503 9472    VIRGINIA BEACH, VA    NORTH MALL SHOPS    2704 LYNNHAVEN PARKWAY,
S. 105       VIRGINIA BEACH, VA    23452- 9473    COLORADO SPRINGS, CO   
CITADEL CROSSING    507 NORTH ACADEMY BOULEVARD       COLORADO SPRINGS, CO   
80909 9477    HIALEAH, FL    PALM SPRINGS MILE S.C.    1001 W.49th St., SUITE 1
      HIALEAH, FL    33012- 9478    BATON ROUGE, LA       9490 AIRLINE HIGHWAY
      BATON ROUGE, LA    70815- 9482    BRANDON, FL    BRANDON TOWN CENTER   
S.R. 60 & I-75 #100B       BRANDON, FL    33511- 9484    CHAMPAIGN, IL   
WAL-MART PLAZA    1006 W. ANTHONY DR. SUITE A&B       CHAMPAIGN, IL    61820-
9486    AUSTIN, TX    ABORETUM SHOPPING CENTER    9705 RESEARCH BLVD HWY. 183   
   AUSTIN, TX    78759

 

Page 5 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9487    SAN ANTONIO, TX    KINKO’S RETAIL CENTER    5755 N.W. LOOP
410 SUITE 103       SAN ANTONIO, TX    78238- 9488    LAKELAND, FL    VILLAGE
PLAZA    4304 U.S. HIGHWAY 98 NORTH       LAKELAND, FL    33809- 9489   
NAPERVILLE, IL    NAPERWEST PLAZA    618 SOUTH ROUTE 59, SUITE 112      
NAPERVILLE, IL    60540- 9490    ALPHARETTA, GA    MANSELL CROSSING SHOPPING
CEN.    7681 N. POINT PKWY., SUITE 500       ALPHARETTA, GA    30202- 9491   
MIAMI, FL       9875 SO. DIXIE HIGHWAY       MIAMI, FL    33156- 9494   
ALTAMONTE SPRINGS, FL    RENAISSANCE CENTRE    355 E. ALTAMONTE DR. #1000      
ALTAMONTE SPRINGS, FL    32701- 9496    MONROE, MI    HORIZON OUTLET CENTER   
1470 LAPLAISANCE RD.       MONROE, MI    48161 9497    BARBOURSVILLE, WV   
HUNTINGTON MALL    MALL ROAD       BARBOURSVILLE, WV    25504-1834 9499   
FLORENCE, SC       2590 DAVID MCLEOD BLVD.       FLORENCE, SC    29501- 9500   
LEWISVILLE, TX    VISTA RIDGE VILLAGE    565 E. HIGHWAY 3040,SUITE# 201      
LEWISVILLE, TX    75067- 9501    SPRINGFIELD, MO       1414 E. BATTLEFIELD      
SPRINGFIELD, MO    65804- 9503    BLOOMFIELD, NJ    RICKELS SHOPPING CENTER   
135 BLOOMFIELD AVE.       BLOOMFIELD, NJ    07003- 9504    LEXINGTON, KY   
CROSSROADS PLAZA    3270 NICHOLASVILLE RD.       LEXINGTON, KY    40503 9505   
RALEIGH, NC       6010 GLENWOOD AVENUE       RALEIGH, NC    27612 9506   
ALTOONA, PA    PARK HILLS PLAZA    RT. 200 & PLANK RD       ALTOONA, PA   
16602- 9507    CAMILLUS, NY       3514 W. GENESEE ST.       CAMILLUS, NY   
13219- 9508    MUNCIE, IN    LYNDENBROOK PLAZA    3301 NORTH EVERBROOK LANE   
   MUNCIE, IN    47304- 9509    ANNAPOLIS, MD       2091 WEST STREET, PAROLE   
   ANNAPOLIS, MD    21401- 9510    DULUTH, GA    GWINNETT PLACE MALL    1950
PLEASANT HILL RD. STE. B       DULUTH, GA    30136- 9510    DULUTH, GA      
1950 PLEASANT HILL RD. STE. B       DULUTH, GA    30136- 9512    BLOOMINGDALE,
IL    STRATFORD PLAZA    158 SOUTH GARY STREET       BLOOMINGDALE, IL    60108-
9513    TOWSON, MD    YORK RIDGE CENTER N.    815 GOUCHER BLVD.       TOWSON, MD
   21286 9516    FT. MYERS, FL       4455 CLEVELAND AVE.       FT. MYERS, FL   
33901- 9517    MEMPHIS, TN       6326 WINCHESTER ROAD SUITE 1       MEMPHIS, TN
   38115- 9518    ELMHURST, NY       89-55 QUEENS BLVD       ELMHURST, NY   
11373- 9520    NILES, OH    GREAT EAST PLAZA    5555 YOUNGSTOWN/WARREN ROAD   
   NILES, OH    44446- 9521    AUGUSTA, GA    RICHMOND PLAZA    3435 WRIGHTSBORO
ROAD #1206       AUGUSTA, GA    30909- 9522    SAVANNAH, GA    OGELTHORPE PLAZA
   7929 ABERCORN ST., SUITE 640-650       SAVANNAH, GA    31406-3443 9523   
WEST PALM BEACH, FL*       1990 N. MILITARY TRAIL       WEST PALM BEACH, FL*   
33409- 9524    OCALA, FL       3558 SOUTH WEST COLLEGE ROAD       OCALA, FL   
34474- 9525    TROTWOOD, OH    SALEM CENTER OUTLOT    5286 SALEM AVE., CTR. 103
      TROTWOOD, OH    45426- 9526    BIRMINGHAM, AL       1707 MONTGOMERY
HIGHWAY       BIRMINGHAM, AL    35244- 9527    MADISON, WI    STERLING CENTER   
698 SOUTH WHITNEY WAY       MADISON, WI    53711- 9528    EAST NORTHPORT, NY   
   4199 EAST JERICHO TURNPIKE       EAST NORTHPORT, NY    11731- 9529   
BRANSON, MO    FACTORY STORES OF AMERICA    4370 GRETNA ROAD, SUITE #2170      
BRANSON, MO    65616- 9530    GREENVILLE, SC       2410 LAURENS ROAD      
GREENVILLE, SC    29607- 9531    COLUMBIA, SC    MARSHBROOK PLAZA    7357 TWO
NOTCH ROAD       COLUMBIA, SC    29223- 9533    SARASOTA, FL       4130 SOUTH
TAMIAMI TRAIL       SARASOTA, FL    34231- 9534    SOMERVILLE, NJ       936
ROUTE 22 EAST       SOMERVILLE, NJ    08876- 9540    NEW YORK, NY       291
THIRD AVENUE       NEW YORK, NY    9541    PEMBROKE PINES, FL    BOULEVARD
SQUARE SHOPPING CTR    11090 PINES BOULEVARD       PEMBROKE PINES, FL    33026-
9545    TYLER, TX       4217 SOUTH BROADWAY AVE       TYLER, TX    75701- 9546
   WARRENTON, MO    WARRENTON OUTLET CENTER    1000 WARRENTON OUTLET CTR #39   
   WARRENTON, MO    63383- 9551    LAUDERDALE LAKES, FL    REEF PLAZA    3196
NORTH STATE ROAD       LAUDERDALE LAKES, FL    33319- 9554    FREDERICK, MD   
CELLULARONE CENTER    1170 WEST PATRICK ST., S. G&H       FREDERICK, MD   
21702- 9556    BOYNTON BEACH, FL    OAKWOOD SHOPPING CENTER    324 NORTH
CONGRESS AVENUE       BOYNTON BEACH, FL    33426- 9557    WEST MIFFLIN, PA      
2033 LEBANON CHURCH RD SUITE C       WEST MIFFLIN, PA    15122- 9564    OMAHA,
NE    MONTCLAIR CENTER    13003 WEST CENTER ROAD, S. #28       OMAHA, NE   
68144- 9567    DAYTONA BEACH, FL       2110 WEST INTL. SPEEDWAY       DAYTONA
BEACH, FL    32114- 9568    ASHEVILLE, NC       64 TUNNEL ROAD       ASHEVILLE,
NC    28805- 9569    FT. SMITH, AR       4803 ROGERS AVENUE       FT. SMITH, AR
   72903- 9573    MANCHESTER, CT    PLAZA AT BUCKLAND HILLS    1470 PLEASANT
VALLEY RD.       MANCHESTER, CT    06040 9574    HODGKINS, IL    THE QUARRY
SHOPPING CENTER    9404 JOLIET ROAD       HODGKINS, IL    60525 9577   
GREENVILLE, NC    UNIVERSITY COMMONS SHOP CENTER    3040 SOUTH EVANS STREET,
#103    SUITE 103    GREENVILLE, NC    27834

 

Page 6 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9581    HUNTSVILLE, AL       4710-B UNIVERSITY DRIVE      
HUNTSVILLE, AL    35816 9583    WEST BERLIN, NJ       199 NORTH ROUTE 73, STE. A
   SUITE A    WEST BERLIN, NJ    08091 9584    SMYRNA, GA       2778 COBB
PARKWAY       SMYRNA, GA    30339 9587    GLENDALE, CO       320 SOUTH COLORADO
BOULEVARD       GLENDALE, CO    80246 9589    ROANOKE, VA       1919 VALLEY VIEW
BLVD., NW       ROANOKE, VA    24012 9591    WILLOW GROVE, PA       311 WEST
MORELAND RD       WILLOW GROVE, PA    19090 9592    BOWLING GREEN, KY       2522
SCOTTSVILLE ROAD    SUITE B    BOWLING GREEN, KY    42104 9595    JACKSON, MS   
COUNTY LINE PLAZA    1039 EAST COUNTY LINE ROAD    SUITE A    JACKSON, MS   
39211 9596    WOODBURY, MN       8362 TAMARACK VILLAGE    SUITES 117
& 118    WOODBURY, MN    55125 9601    CHARLOTTESVILLE, VA       1711A&B
SEMINOLE TRAIL       CHARLOTTESVILLE, VA    22901 9602    BRONX, NY    MODELLS
PLAZA    945 WHITE PLAIN ROAD       BRONX, NY    10473 9604    ORLAND PARK, IL
   SECOND CENTURY PLAZA    9396 WEST 159TH STREET       ORLAND PARK, IL    60462
9606    OLATHE, KS       20700 WEST 151ST STREET       OLATHE, KS    66061 9610
   ROCKFORD, IL       6376 EAST STATE STREET       ROCKFORD, IL    61108 9612   
HOUSTON, TX    WESTGATE SHOPPING CENTER    19504 KATY FREEWAY       HOUSTON, TX
   77094 9613    WESTMINSTER, CO       8725 SHERIDAN BLVD. (UNIT B)      
WESTMINSTER, CO    80030 9617    MORROW, GA    SOUTH POINT SHOPPING CENTER   
6715 JONESBORO ROAD, STE. H       MORROW, GA    30260 9618    MAY’S LANDING, NJ
   WRANGLE CONSUMER SQUARE    430 CONSUMER SQUARE       MAY’S LANDING, NJ   
08330 9620    GAINESVILLE, FL    BUTLER PLAZA EAST    3600 SW ARCHER ROAD , #A1
      GAINESVILLE, FL    32608 9621    AUSTIN, TX    SUNSET VALLEY VILLAGE   
5601 BRODIE LANE       AUSTIN, TX    78745 9622    PENSACOLA, FL       7000 N.
DAVIS HIGHWAY    UNIT A    PENSACOLA, FL    32504 9623    TOPEKA, KS   
WANAMAKER 21 SHOPPING CENTER    1930 SOUTH WEST WANAMAKER RD.    SUITE E   
TOPEKA, KS    66614 9624    FREDERICKSBURG, VA       3200 PLANK ROAD      
FREDERICKSBURG, VA    22407 9625    WEBSTER, TX    BAYBROOK GATEWAY S.C.    1041
WEST BAY AREA BLVD.       WEBSTER, TX    77598 9627    JOHNSON CREEK, WI   
JOHNSON CREEK OUTLET CENTER    622 WEST LINMAR LANE SUITE D25       JOHNSON
CREEK, WI    53038 9674    BURBANK, OH    PRIME OUTLETS AT LODI    9911 AVON
LAKE ROAD, STE 315       BURBANK, OH    44214 9676    GONZALES, LA    TANGER
OUTLET    2400 TANGER BOULEVARD, STE 152       GONZALES, LA    70737 9677   
BOSSIER CITY, LA    LOUISIANA BOARDWALK    640 BOARDWALK BLVD       BOSSIER
CITY, LA    71111 9680    TULARE, CA    HORIZON OUTLET CENTER - TULARE    1483
RETHERFORD STREET    D040    TULARE, CA    93274 9683    JACKSON, NJ    JACKSON
OUTLET CENTER    537 MONMOUTH RD, SPACE 322       JACKSON, NJ    9685   
COMMERCE, CA    CITADEL OUTLETS    100 CITADEL DRIVE, SUITE 660       COMMERCE,
CA    90040 9686    MICHIGAN CITY, IN    LIGHTHOUSE PLACE PREMIUM OUTLE    1740
LIGHTHOUSE PLACE    UNIT Q040    MICHIGAN CITY, IN    46360 9687    GILROY, CA
   GILROY PREMIUM OUTLETS    8155 ARROYO CIRCLE, SPACE #A018       GILROY, CA   
95020 9689    ALLEN, TX    ALLEN PREMIUM OUTLETS    820 WEST STACY ROAD, SUITE
330       ALLEN, TX    75013 9690    LAUGHLIN, NV    HORIZON OUTLET CENTER   
1955 SOUTH CASINO DRIVE, SUITE 207       LAUGHLIN, NV    89029 9701    WOODLAND
HILLS, CA       6433 CANOGA AVE       WOODLAND HILLS, CA    91367- 9702   
PHOENIX, AZ       2860 W. PEORIA AVENUE       PHOENIX, AZ    85029- 9703   
LAWNDALE, CA       16129 S. HAWTHORNE BLVD #F       LAWNDALE, CA    90260- 9704
   DALY CITY, CA    ALTO SERRAMONTE SHOPPING CENTR    350 GILBERT BOULEVARD   
   DALY CITY, CA    94015 9705    SAN JOSE, CA    STEVEN’S CREEK BLVD.    3136
STEVEN’S CREEK BLVD.       SAN JOSE, CA    95117 9706    UPLAND, CA    MOUNTAIN
SQ. SHOPPING CENTER    358/366 S. MOUNTAIN AVE       UPLAND, CA    91786- 9708
   PLEASANT HILL, CA       675 CONTRA COSTA BLVD.       PLEASANT HILL, CA   
94523 9709    EMERYVILLE, CA       1151 40TH STREET       EMERYVILLE, CA   
94608- 9710    SACRAMENTO, CA    MARKET SQUARE    1745 & 1749A ARDEN WAY      
SACRAMENTO, CA    95815- 9711    DUBLIN, CA       8000 AMADOR VALLEY BLVD.      
DUBLIN, CA    94568- 9712    SALINAS, CA    NORTHRIDGE MALL    776 NORTHRIDGE
MALL       SALINAS, CA    93906- 9713    MODESTO, CA       3200 SISK ROAD #G   
   MODESTO, CA    95356- 9714    FRESNO, CA    CIRCUT CITY SHOPPING CENTER   
5048 N. BLACKSTONE AVE       FRESNO, CA    93710- 9715    SAN BERNARDINO, CA   
   798 INLAND CENTER DRIVE       SAN BERNARDINO, CA    92408 9716    PHOENIX, AZ
   CAMELBACK COLONNADE    1945 E. CAMELBACK ROAD    SUITE D2    PHOENIX, AZ   
85016- 9717    PHOENIX, AZ    VILLAGE FAIR SHOPPING CENTER    12847 N. TATUM
BLVD.       PHOENIX, AZ    80532- 9718    SANTA ROSA, CA       1911 SANTA ROSA
AVENUE       SANTA ROSA, CA    95407- 9719    PASADENA, CA    HASTING RANCH
PLAZA    3867 FOOTHILL BOULEVARD       PASADENA, CA    91107- 9720    HENDERSON,
NV    SUNSET PLAZA    1152 W. SUNSET RD       HENDERSON, NV    89014-

 

Page 7 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9721    BAKERSFIELD, CA       3699 MING AVE       BAKERSFIELD, CA   
93309- 9722    TUCSON, AZ       5700 E. BROADWAY       TUCSON, AZ    85711- 9723
   SANTA ANA, CA    METRO TOWN SQUARE    3638 SOUTH BRISTOL STREET       SANTA
ANA, CA    92704- 9724    ORANGE, CA       1302 N. TUSTIN STREET       ORANGE,
CA    92667- 9726    LAS VEGAS, NV       1705 S. DECATUR BLVD.       LAS VEGAS,
NV    89102- 9727    STOCKTON, CA       5756 PACIFIC AVENUE       STOCKTON, CA
   95207 9728    TACOMA, WA    METRO PLAZA    2220 S. 37TH STREET, SUITE#8      
TACOMA, WA    98409- 9729    LOS ALTOS, CA       4898 EL CAMINO REAL       LOS
ALTOS, CA    94022- 9730    BELLEVUE, WA    STERNCO CENTER    14725 NORTH EAST
20TH AVE       BELLEVUE, WA    98007- 9731    LAS VEGAS, NV    MARYLAND
CROSSINGS    3993 S. MARYLAND CROSSINGS #101       LAS VEGAS, NV    89119- 9732
   FULLERTON, CA       1620 S. HARBOR BLVD., SUITE A       FULLERTON, CA   
92632- 9733    SAN JOSE, CA       K-MART CTR/882 BLOSSOM HILL RD       SAN JOSE,
CA    95123- 9734    AUBURN, WA    SUPERMALL OF THE GREAT N-WEST    1101
SUPERMALL WAY       AUBURN, WA    98001- 9735    BEAVERTON, OR       8705 SOUTH
WEST HALL BLVD       BEAVERTON, OR    97008- 9736    WEST COVINA, CA       330
SOUTH VINCENT AVE.       WEST COVINA, CA    91790- 9737    SAN LEANDRO, CA      
15099 HESPERIAN BLVD       SAN LEANDRO, CA    94578- 9738    LOS ANGELES, CA   
   1845 WESTWOOD BLVD       LOS ANGELES, CA    90025- 9739    TUCSON, AZ      
4055 NORTH ORACLE ROAD #101       TUCSON, AZ    85705- 9742    SPOKANE, WA*   
THE GREAT MALL OF THE BAY AREA    N-6010 DIVISION ST       SPOKANE, WA*   
99208- 9743    TRACY, CA    TRACY OUTLET CENTER    1005 PESCADARO AVE-SUITE 179
      TRACY, CA    95376- 9744    PALM DESERT, CA       72216 HIGHWAY 111, STE
F5,F6       PALM DESERT, CA    92260- 9745    LAKE ELSINORE, CA    LAKE ELSINORE
OUTLETS    17600 COLLIER AVENUE SUITE H184       LAKE ELSINORE, CA    92530 9746
   LAKEWOOD, CA    LAKEWOOD SQUARE S C    5195 LAKEWOOD BLVD       LAKEWOOD, CA
   90712- 9747    SAN DIEGO, CA    ROSECRANS CTR    2990 MIDWAY DRIVE       SAN
DIEGO, CA    92110- 9748    CULVER CITY, CA       5592 S. SEPULVEDA BLVD.      
CULVER CITY, CA    90230 9752    PORTLAND, OR    JANTZEN BEACH SUPERCENTER   
1416 JANTZEN BEACH CENTER       PORTLAND, OR    97217 9753    FREMONT, CA      
39121 FREMONT BOULEVARD       FREMONT, CA    94538 9756    VICTORVILLE, CA      
12544-B AMARGOSA ROAD       VICTORVILLE, CA    92392 9757    SALEM, OR      
1132 LANCASTER DRIVE, NE       SALEM, OR    97301 9759    SACRAMENTO, CA      
6160 FLORIN ROAD - SUITE B       SACRAMENTO, CA    95823 9760    TEMPE, AZ   
ARIZONA MILLS    5000 ARIZONA MILLS CIRCLE    SUITE 613    TEMPE, AZ    85282
9761    RENO, NV       5595 SOUTH VIRGINIA STREET - SUITE A       RENO, NV   
89502 9768    VALENCIA, CA    VALENCIA MARKETPLACE SC    25640 THE OLD ROAD   
   VALENCIA, CA    91381 9769    KENNESAW, GA    MAIN STREET AT TOWN CENTER   
440 BARRETT PARKWAY, SUITE 17       KENNESAW, GA    30144 9775    JONESBORO, AR
   HIGHLAND SQUARE SC    2108 SOUTH CARAWAY       JONESBORO, AR    72401 9777   
INDEPENDENCE, MO    MARKETPLACE SHOPPING CENTER    14300 EAST 42ND AVENUE      
INDEPENDENCE, MO    64055 9778    CHANDLER, AZ    CHANDLER FESTIVAL    2560 WEST
CHANDLER BOULEVARD, SUITE 5       CHANDLER, AZ    85224 9780    FLORENCE, KY   
VILLAGE AT THE MALL    7634 MALL ROAD       FLORENCE, KY    41042 9782   
FAYETTEVILLE, NC       1916 SKIBO ROAD, SUITE 341       FAYETTEVILLE, NC   
28314- 9783    WINSTON-SALEM, NC    SILAS CREEK CROSSING SC    3272 SILAS CREEK
PARKWAY       WINSTON-SALEM, NC    27103 9787    LONG BEACH, CA    LONG BEACH
TOWNE CENTER    7601 CARSON BOULEVARD       LONG BEACH, CA    90808 9788   
NORTH ATTLEBORO, MA    NORTH ATTLEBORO MARKETPLACE    1400 SOUTH WASHINGTON
STREET       NORTH ATTLEBORO, MA    02760 9789    OXNARD, CA       301 W.
ESPLANADE DRIVE       OXNARD, CA    93030 9790    WEST HARTFORD, CT    CORBINS
CORNER    1457 NEW BRITAIN AVENUE       WEST HARTFORD, CT    06110 9791   
COLUMBIA, MO    CROSSROADS WEST SC    2101 W. BROADWAY       COLUMBIA, MO   
65203 9792    DAVENPORT, IA    VILLAGE SC    902 WEST KIMBERLY ROAD      
DAVENPORT, IA    52806 9793    MARION, IA    COLLINS ROAD SQUARE    1392 TWIXT
TOWN ROAD       MARION, IA    52302 9794    JACKSON, TN    JACKSON PLAZA SC   
50 OLD HICKORY EAST BLVD.       JACKSON, TN    38305 9796    SEATTLE, WA   
AURORA SQUARE    15819 WESTMINSTER WAY NORTH       SEATTLE, WA    98133 9797   
RIVERSIDE, CA    OFF THE MALL    10113 HOLE AVENUE       RIVERSIDE, CA    92503
9798    EL CAJON, CA    HACIENDA SQUARE SC    700 N. JOHNSON AVENUE, SUITE 1   
   EL CAJON, CA    92020 9799    SOUTH CHARLESTON, WV    TRACE FORK SHOPPING
CENTER    90 RHL BOULEVARD       SOUTH CHARLESTON, WV    25309 9800    LONE
TREE, CO       9078 WESTVIEW ROAD    STE 100    LONE TREE, CO    80124 9801   
LARGO, FL       10359 ULMERTON ROAD       LARGO, FL    33771

 

Page 8 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9802    WYOMISSING, PA    BROADCASTING SQUARE SC    2733 PAPERMILL
ROAD, STE X-15       WYOMISSING, PA    19610 9804    WATERBURY, CT       945
WOLCOTT STREET       WATERBURY, CT    06705 9805    FAIRLAWN, OH    SHOPS OF
FAIRLAWN    3737 WEST MARKET STREET, UNIT L       FAIRLAWN, OH    44333 9806   
SHENANDOAH, TX    PORTOFINO SHOPPING CENTER    19075 INTERSTATE 45 SOUTH, STE
400       SHENANDOAH, TX    77385 9807    PASADENA, TX    FAIRWAY CENTRE    5579
FAIRMONT PARKWAY       PASADENA, TX    77505 9808    CHICAGO, IL    RIVERPOINT
CENTER    1730 WEST FULLERTON AVENUE, UNIT 22       CHICAGO, IL    60614 9809   
LARGO, MD    BOULEVARD AT THE CAPITAL    900 CAPITAL CENTER BLVD, UNIT G      
LARGO, MD    20774 9810    ST. CHARLES, IL    RANDALL BRICHER CENTER    962
SOUTH RANDALL ROAD, UNITE B       ST. CHARLES, IL    60174 9811    STUART, FL   
   2790 NW FEDERAL HIGHWAY       STUART, FL    34994 9812    CHICAGO, IL   
CHATHAM VILLAGE SQUARE    8658 SOUTH COTTAGE GROVE AVENUE       CHICAGO, IL   
60619 9813    PHILADELPHIA, PA    QUARTERMASTER PLAZA    2306 WEST OREGON
AVENUE, SPACE F-3       PHILADELPHIA, PA    19145 9814    ROSEVILLE, CA   
CREEKSIDE TOWN CENTER    1208 GALLERIA BOULEVARD, STE 150       ROSEVILLE, CA   
95678 9815    BOCA RATON, FL    SOMERSET SHOPPES    8903 GLADES ROAD, BAY #L-5/6
      BOCA RATON, FL    33434 9816    EAST RUTHERFORD, NJ       89 ROUTE 17
SOUTH       EAST RUTHERFORD, NJ    07073 9817    TAMPA, FL       8015 CITRUS
PARK DRIVE       TAMPA, FL    33625 9818    SKOKIE, IL    SKOKIE FASHION SQUARE
   9410-A SKOKIE BOULEVARD       SKOKIE, IL    60077 9819    MOBILE, AL   
LLANFAIR SHOPPING CENTER    3750 AIRPORT BOULEVARD       MOBILE, AL    36608
9820    KANSAS CITY, MO    BARRY TOWNE    8401A NORTH MERCIER STREET      
KANSAS CITY, MO    64155 9821    LYNNWOOD, WA    ALDERWOOD PARKWAY RETAIL BLDG
   19220 ALDERWOOD MALL PARKWAY, STE 130       LYNNWOOD, WA    98036 9822   
CHESTERFIELD, MO    CHESTERFIELD COMMONS VILLAGE    17227 CHESTERFIELD AIRPORT
ROAD, #203       CHESTERFIELD, MO    63005 9823    ALBUQUERQUE, NM    PLAZA AT
COTTONWOOD    10260 COORS BYPASS NW, SUITE B       ALBUQUERQUE, NM    87114 9826
   HAZLET, NJ       2872 HIGHWAY 35 SOUTH       HAZLET, NJ    07730 9828   
TEMECULA, CA    PROMENADE MALL    40620 WINCHESTER ROAD, SUITE A       TEMECULA,
CA    92591-5504 9829    GREENSBURG, PA    WESTMORELAND MALL    5240 ROUTE 30   
   GREENSBURG, PA    15601 9831    MANCHESTER, NH    TJ MAXX PLAZA    18 MARCH
AVENUE       MANCHESTER, NH    03103 9832    WACO, TX    CENTER TEXAS
MARKETPLACE    2448 WEST LOOP 340, SUITE 27       WACO, TX    76711 9833   
EUGENE, OR    VALLEY RIVER CENTER    1125-A VALLEY RIVER DRIVE       EUGENE, OR
   97401 9834    PALMDALE, CA    AMARGOSA COMMONS    39445 10TH STREET WEST,
SUITE E       PALMDALE, CA    93551 9835    HYANNIS, MA    CAPETOWN PLAZA    790
IYANOUGH RD., SUITE 22A       HYANNIS, MA    02601 9837    SAN FRANCISCO, CA   
   570 MARKET STREET       SAN FRANCISCO, CA    94104-5401 9838    BOSTON, MA   
   419 WASHINGTON STREET       BOSTON, MA    02108 9840    METAIRIE, LA      
3750 VETERANS MEMORIAL BLVD       METAIRIE, LA    70002- 9841    FORT
LAUDERDALE, FL    WALGREENS PLAZA    2365 NE 26TH STREET       FORT LAUDERDALE,
FL    33305 9842    DOWNEY, CA    DOWNEY LANDING    12136 LAKEWOOD BOULEVARD   
   DOWNEY, CA    90242 9843    TUKWILA, WA       17401 SOUTHCENTER PARKWAY,
SUITE 141       TUKWILA, WA    98188 9844    ORLANDO, FL    TOWERS OF WATERFORD
LAKES    464 N. ALAFAYA TRAIL, SUITE 108       ORLANDO, FL    32828

CASUAL MALE XL OUTLET STORES

            9147    BURLINGTON, NC    BURLINGTON MANUFACTURER OUTLET    2397
CORPORATION PARKWAY       BURLINGTON, NC    27215- 9152    MYRTLE BEACH, SC   
TANGER OUTLET CENTER    4630 FACTORY STORES BLVD    SUITE A-105    MYRTLE BEACH,
SC    29579 9159    WOODBRIDGE, VA    SMOKETOWN STATION    13289 WORTH AVENUE   
   WOODBRIDGE, VA    22192 9166    NIAGARA FALLS, NY    NIAGARA FACTORY OUTLET
MALL    1900 MILITARY ROAD       NIAGARA FALLS, NY    14302 9188    LIGHTFOOT,
VA    WILLIAMSBURG OUTLET MALL    8000 RICHMOND ROAD       LIGHTFOOT, VA   
23090- 9202    PLEASANT PRAIRIE, WI    PRIME OUTLETS AT PLEASANT PRAIRIE   
11601 108 STREET, SUITE 528       PLEASANT PRAIRIE, WI    53158 9242    LAKE
GEORGE, NY    DUNHAM FOOTWEAR OUTLET CENTER    R1492 Rte. 9       LAKE GEORGE,
NY    12845-9735 9251    PIGEON FORGE, TN    BELZ FACTORY OUTLET MALL    2655
TEASTER LANE       PIGEON FORGE, TN    37863- 9266    LAKELAND, TN    MEMPHIS
FACTORY OUTLET MALL    3536 CANADA ROAD       LAKELAND, TN    38002-9723 9272   
KITTERY, ME    THE OUTLET MALL OF KITTERY    LITCHFIELD ROAD, SUITE 1      
KITTERY, ME    03904- 9290    PHILADELPHIA, PA    FRANKLIN MILLS    1441
FRANKLIN MILLS CIRCLE       PHILADELPHIA, PA    19154 9316    LANCASTER, PA   
ROCKVALE SQUARE    35 SO. WILLOWDALE DR. BOX 807       LANCASTER, PA    17602-
9323    SMITHFIELD, NC    CAROLINA PREMIUM OUTLETS    2400 INDUSTRIAL PARK DRIVE
SPACE 450       SMITHFIELD, NC    27577- 9355    LAKE PARK, GA    LAKE PARK MILL
STORE PLAZA    5265 MILL STORE ROAD-SUITE 30       LAKE PARK, GA    31636- 9373
   GURNEE, IL    GURNEE MILLS    6170 WEST GRAND AVE.       GURNEE, IL    60031-
9502    BIRCH RUN, MI    PRIME OUTLETS AT BIRCH RUN    12150 SOUTH BEYER ROAD,
SPACE F050       BIRCH RUN, MI    48415-

 

Page 9 of 10



--------------------------------------------------------------------------------

STORE

  

LOCATION

  

CENTER NAME

  

ADDRESS1

   ADDRESS 2   

CITY, ST

   ZIP CODE 9515    MOSINEE, WI    CEDAR CREEK MALL    10101 MARKET ST. #C-110
      MOSINEE, WI    54455- 9529    BRANSON, MO    FACTORY STORES OF AMERICA   
4370 GRETNA ROAD, SUITE #2170       BRANSON, MO    65616- 9542    HILLSBORO, TX
   SOUTHWEST OUTLET CENTER    104 NORTHEAST,I-35,SUITE 128       HILLSBORO, TX
   76645- 9553    CONROE, TX    CONROE OUTLET CTR    1111 LEAGUE LINE RD STE
#121       CONROE, TX    77303- 9558    CALHOUN, GA    CALHOUN OUTLET CENTER   
SUITE 60 455 BELWOOD RD. S.E.       CALHOUN, GA    30701- 9566    LOVELAND, CO
   ROCKY MOUNTAIN FACTORY STORES    5732 MCWHINNEY BOULEVARD, #E-40      
LOVELAND, CO    80538- 9571    JEFFERSONVILLE, OH    PRIME OUTLETS
@JEFFERSONVILLE    8115 FACTORY SHOPS BLVD    SPACE 115    JEFFERSONVILLE, OH   
43128 9576    EDINBURGH, IN    EDINBURGH OUTLET CENTER    11747 NORTH EXECUTIVE
DRIVE, #880       EDINBURGH, IN    46124 9585    HOWELL, MI    KENSINGTON VALLEY
FACTORY SHOP    1475 NORTH BURKHART RD. STE. D180       HOWELL, MI    48855 9586
   GAFFNEY, SC    CAROLINA FACTORY SHOPS    335 FACTORY SHOPS BOULEVARD      
GAFFNEY, SC    29341 9588    WATERLOO, NY    WATERLOO PREMIUM OUTLETS    655
ROUTE 318, STE. A005    SUITE A005    WATERLOO, NY    13165 9598    VERO BEACH,
FL    OUTLETS AT VERO BEACH    1757 94TH DRIVE    SUITE D180    VERO BEACH, FL
   32966 9605    TILTON, NH    LAKE REGION FACTORY STORES    120 LACONIA ROAD   
SUITE 206    TILTON, NH    03276 9614    RIVERHEAD, NY    TANGER OUTLET CENTER
   1770 WEST MAIN STREET       RIVERHEAD, NY    11901 9615    SAN MARCOS, TX   
SAN MARCOS OUTLET CENTER    4015 INTERSTATE HWY. 35, STE. 214       SAN MARCOS,
TX    78666 9616    COMMERCE, GA    TANGER II OUTLET CENTER    800 STEVEN B.
TANGER BLVD #310       COMMERCE, GA    30529 9626    WRENTHAM, MA    WRENTHAM
VILLAGE PREMIUM OUTLE    1 PREMIUM OUTLET BOULEVARD STE 585       WRENTHAM, MA
   02093 9627    JOHNSON CREEK, WI    JOHNSON CREEK OUTLET CENTER    622 WEST
LINMAR LANE SUITE D25       JOHNSON CREEK, WI    53038 9629    ALBERTVILLE, MN
   ALBERTVILLE PREMIUM OUTLETS    6415 LABEAUX AVENUE NE, SUITE B-65      
ALBERTVILLE, MN    55301 9630    FOLEY, AL    RIVIERA CENTRE FACTORY STORES   
2601 SOUTH MCKENZIE STREET SUITE S4       FOLEY, AL    36535 9631    VACAVILLE,
CA    FACTORY STORES AT VACAVILLE    131 NUT TREE ROAD, SUITE K       VACAVILLE,
CA    95687 9632    ST. AUGUSTINE, FL    ST. AUGUSTINE OUTLET CENTER    2700
STATE ROAD 16, STE 815       ST. AUGUSTINE, FL    32092 9633    WILLIAMSBURG, IA
   TANGER FACTORY OUTLET    112-A TANGER DRIVE       WILLIAMSBURG, IA    52361
9635    GETTYSBURG, PA    GETTYSBURG FACTORY STR    1863 GETTYSBURG DRIVE      
GETTYSBURG, PA    17325 9636    TANNERSVILLE, PA    THE CROSSING FACTORY STORES
   1000 ROUTE 611, UNIT A19       TANNERSVILLE, PA    18372 9640    FOLSOM, CA
   FOLSOM PREMIUM OUTLET    13000 FOLSOM BOULEVARD, SUITE 1440       FOLSOM, CA
   95630 9642    HAGERSTOWN, MD    PRIME OUTLETS AT HAGERSTOWN    550 PRIME
OUTLETS BOULEVARD       HAGERSTOWN, MD    21740 9643    GROVE CITY, PA    PRIME
OUTLET AT GROVE CITY    P.O. BOX 1027 - I-79 & ROUTE 208       GROVE CITY, PA   
16127 9644    WESTBROOK, CT    WESTBROOK FACTORY STORES    314 FLAT ROCK PLACE,
SUITE A135       WESTBROOK, CT    06498 9646    CAMARILLO, CA    CAMARILLO
PREMIUM OUTLETS    990 CAMARILLO CENTER DRIVE, STE 1016       CAMARILLO, CA   
93010 9662    COLUMBUS, OH    WYANDOTTE CENTER    5091 E. MAIN STREET      
COLUMBUS, OH    43213 9664    ONTARIO, CA    ONTARIO MILLS PLAZA    4320 EAST
MILLS CIRCLE RD UNIT H       ONTARIO, CA    91764 9665    OSAGE BEACH, MO    FAC
OUTLET VILLAGE OSAGE BEACH    4540 HIGHWAY 54, SUITE N4       OSAGE BEACH, MO   
65065 9668    REHOBOTH BEACH, DE    REHOBOTH OUTLETS III    1230 REHOBOTH
OUTLETS, HIGHWAY 1       REHOBOTH BEACH, DE    19971 9669    LINCOLN CITY, OR   
FACTORY STORES AT LINCOLN CITY    1500 SE EAST DEVILS LAKE ROAD, STE 413      
LINCOLN CITY, OR    97367 9670    GULFPORT, MS    GULFPORT FACTORY SHOPS   
10737 FACTORY SHOPS BOULEVARD       GULFPORT, MS    39503

 

Casual Male Retail Group, Inc. DENNIS R. HERNREICH By:   /S/ DENNIS R. HERNREICH
Title:   EVP, COO, CFO

 

Page 10 of 10